Exhibit 10.6

 

EXECUTION COPY

 

GUARANTY AGREEMENT

 

January 19, 2006

 

CGI Holding Corporation

5 Revere Drive

Suite 510

Northbrook, Illinois 60062

(“Borrower”, and collectively with the

subsidiaries of Borrower party hereto, the “Guarantors”)

 

Wachovia Bank, National Association

301 South Tryon Street

Charlotte, North Carolina 28202

(Hereinafter referred to as “Bank”)

 

To induce Bank to make, extend or renew loans, advances, credit, or other
financial accommodations to or for the benefit of Borrower, and in consideration
of loans, advances, credit, or other financial accommodations made, extended or
renewed to or for the benefit of Borrower, each Guarantor hereby absolutely,
irrevocably and unconditionally guarantees to Bank and its successors, assigns
and affiliates the timely payment and performance of all liabilities and
obligations of Borrower to Bank under the revolving credit promissory note in
the original amount of $15,000,000.00 dated as of the date hereof (the
“Revolving Note”) and the term promissory note in the original amount of
$2,500,000.00 dated as of the date hereof (the “Term Note” and, collectively
with the Revolving Note, the “Notes”), the Loan Documents and all obligations
with respect to any swap agreements (as defined in 11 U.S. Code § 101), and all
extensions, modifications and renewals thereof, including without limitation all
principal, interest, charges, and costs and expenses incurred thereunder
(including attorneys’ fees and other costs of collection incurred, regardless of
whether suit is commenced) (collectively, the “Guaranteed Obligations”).

 

Each Guarantor further covenants and agrees:

 

GUARANTOR’S LIABILITY.  This Guaranty Agreement (this “Guaranty”) is a
continuing and unconditional guaranty of payment and performance and not of
collection.  The parties to this Guaranty are jointly and severally obligated
hereunder.  This Guaranty does not impose any obligation on Bank to extend or
continue to extend credit or otherwise deal with Borrower at any subsequent
time.  This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of the Guaranteed Obligations is
rescinded, avoided or for any other reason must be returned by Bank, and the
returned payment shall remain payable as part of the Guaranteed Obligations, all
as though such payment had not been made.  Except to the extent the provisions
of this Guaranty give Bank additional rights, this Guaranty shall not be deemed
to supersede or replace any other guaranties given to Bank by any Guarantor; and
the obligations guaranteed hereby shall be in addition to any other obligations
guaranteed by Guarantor pursuant to any other agreement of guaranty given to
Bank and other guaranties of the Guaranteed Obligations.

 

--------------------------------------------------------------------------------


 

TERMINATION OF GUARANTY.  Each Guarantor may terminate this Guaranty only by
written notice, delivered personally to or received by certified or registered
United States Mail by an authorized officer of Bank at the address for notices
provided herein.  Such termination shall be effective with respect to Guaranteed
Obligations arising more than 15 days after the date such written notice is
received by said Bank officer. No Guarantor may terminate this Guaranty as to
Guaranteed Obligations (including any subsequent extensions, modifications or
compromises of the Guaranteed Obligations) then existing, or to Guaranteed
Obligations arising subsequent to receipt by Bank of said notice if such
Guaranteed Obligations are a result of Bank’s obligation to make advances
pursuant to a commitment entered into prior to expiration of the 15 day notice
period, or are a result of advances which are necessary for Bank to protect its
collateral or otherwise preserve its interests.  Termination of this Guaranty by
any single Guarantor will not affect the existing and continuing obligations of
any other Guarantor hereunder.

 

CONSENT TO MODIFICATIONS.  Each Guarantor consents and agrees that Bank may from
time to time, in its sole discretion, without affecting, impairing, lessening or
releasing the obligations of any Guarantor hereunder (a) extend or modify the
time, manner, place or terms of payment or performance and/or otherwise change
or modify the credit terms of the Guaranteed Obligations; (b) increase, renew,
or enter into a novation of the Guaranteed Obligations; (c) waive or consent to
the departure from terms of the Guaranteed Obligations; (d) permit any change in
the business or other dealings and relations of Borrower or any other guarantor
with Bank; (e) proceed against, exchange, release, realize upon, or otherwise
deal with in any manner any collateral that is or may be held by Bank in
connection with the Guaranteed Obligations or any liabilities or obligation of
Guarantor; and (f) proceed against, settle, release, or compromise with
Borrower, any insurance carrier, or any other person or entity liable as to any
part of the Guaranteed Obligations, and/or subordinate the payment of any part
of the Guaranteed Obligations to the payment of any other obligations, which may
at any time be due or owing to Bank; all in such manner and upon such terms as
Bank may deem appropriate, and without notice to or further consent from
Guarantor.  No invalidity, irregularity, discharge or unenforceability of, or
action or omission by Bank relating to any part of the Guaranteed Obligations or
any security therefor shall affect or impair this Guaranty.

 

WAIVERS AND ACKNOWLEDGMENTS.  Each Guarantor waives and releases the following
rights, demands, and defenses any Guarantor may have with respect to Bank and
collection of the Guaranteed Obligations: (a) promptness and diligence in
collection of any of the Guaranteed Obligations from Borrower or any other
person liable thereon, and in foreclosure of any security interest and sale of
any property serving as collateral for the Guaranteed Obligations; (b) any law
or statute that requires that Bank make demand upon, assert claims against, or
collect from Borrower or other persons or entities, foreclose any security
interest, sell collateral, exhaust any remedies, or take any other action
against Borrower or other persons or entities prior to making demand upon,
collecting from or taking action against Guarantor with respect to the
Guaranteed Obligations, including any such rights Guarantor might otherwise have
had under Va. Code §§ 49-25 and 49-26, et seq., N.C.G.S. §§ 26-7, et seq., Tenn.
Code Ann § 47-12-101, O.C.GA §10-7 24 and any successor statute and any other
applicable law; (c) any law or statute that requires that Borrower or any other
person be joined in, notified of or made part of

 

2

--------------------------------------------------------------------------------


 

any action against Guarantor; (d) that Bank preserve, insure or perfect any
security interest in the collateral or sell or dispose of collateral in a
particular manner or at a particular time; (e) notice of extensions,
modifications, renewals, or novations of the Guaranteed Obligations, of any new
transactions or other relationships between Bank, Borrower and/or any guarantor,
and of changes in the financial condition of, ownership of, or business
structure of Borrower or any other guarantor, (f) presentment, protest, notice
of dishonor, notice of default, demand for payment, notice of intention to
accelerate maturity, notice of acceleration of maturity, notice of sale, and all
other notices of any kind whatsoever; (g) the right to assert against Bank any
defense (legal or equitable), set-off, counterclaim, or claim that Guarantor may
have at any time against Borrower or any other party liable to Bank other than
prior payment; (h) all defenses relating to invalidity, insufficiency,
unenforceability, enforcement, release or impairment of Bank’s lien on any
collateral, of the Loan Documents, or of any other guaranties held by Bank;
(i) any claim or defense that acceleration of maturity of the Guaranteed
Obligations is stayed against Guarantor because of the stay of assertion or of
acceleration of claims against any other person or entity for any reason
including the bankruptcy or insolvency of that person or entity; and (j) the
benefit of any exemption claimed by Guarantor.  Guarantor acknowledges and
represents that Guarantor has relied upon Guarantor’s own due diligence in
making an independent appraisal of Borrower, Borrower’s business affairs and
financial condition, and any collateral; Guarantor will continue to be
responsible for making an independent appraisal of such matters; and Guarantor
has not relied upon and will not hereafter rely upon Bank for information
regarding Borrower or any collateral.

 

INTEREST AND APPLICATION OF PAYMENTS.  Regardless of any other provision of this
Guaranty or other Loan Documents, if for any reason the effective interest on
any of the Guaranteed Obligations should exceed the maximum lawful interest, the
effective interest shall be deemed reduced to and shall be such maximum lawful
interest, and any sums of interest which have been collected in excess of such
maximum lawful interest shall be applied as a credit against the unpaid
principal balance of the Guaranteed Obligations.  Monies received from any
source by Bank for application toward payment of the Guaranteed Obligations may
be applied to such Guaranteed Obligations in any manner or order deemed
appropriate by Bank.

 

DEFAULT.  If any of the following events occur, a default (“Default”) under this
Guaranty shall exist: (a) failure of timely payment or performance of the
Guaranteed Obligations or a default under any Loan Document (after expiration of
any applicable grace periods); (b) a breach of any agreement or representation
contained or referred to in the Guaranty where such representation proves
materially false, or any of the Loan Documents, or contained in any other
contract or agreement of any Guarantor with Bank or its affiliates, whether now
existing or hereafter arising; (c) the dissolution of, termination of existence
of, loss of good standing status by (unless such loss could not have a material
adverse effect), appointment of a receiver for, assignment for the benefit of
creditors of, or the commencement of any insolvency or bankruptcy proceeding by
or against any Guarantor or any general partner of or the holder(s) of the
majority ownership interests of any Guarantor, where, if such proceeding is
involuntary, is not dismissed within 30 days of its commencement; and (d) other
than as permitted under the definition of “Permitted Liens” set forth in the
Loan Agreement, permit the entry of any monetary judgment or the assessment
against, the filing of any tax lien against, or the issuance of any writ of
garnishment or attachment against any property of or debts due Borrower and its
subsidiaries

 

3

--------------------------------------------------------------------------------


 

If a Default occurs, after expiration of any applicable grace periods, the
Guaranteed Obligations shall be due immediately and payable without notice, and,
Bank may exercise any rights and remedies as provided in this Guaranty and other
Loan Documents, or as provided at law or equity.  Guarantors shall pay interest
on the Guaranteed Obligations from such Default at the highest rate of interest
charged on any of the Guaranteed Obligations.

 

ATTORNEYS’ FEES AND OTHER COSTS OF COLLECTION.  Guarantors shall pay all of
Bank’s reasonable expenses incurred to enforce or collect any of the Guaranteed
Obligations, including, without limitation, reasonable arbitration, paralegals’,
attorneys’ and experts’ fees and expenses, whether incurred without the
commencement of a suit, in any suit, arbitration, or administrative proceeding,
or in any appellate or bankruptcy proceeding.

 

SUBORDINATION OF OTHER DEBTS.  Each Guarantor agrees:  (a) to subordinate the
obligations now or hereafter owed by Borrower to such Guarantor and Subsidiaries
(“Subordinated Debt”) to any and all obligations of Borrower to Bank now or
hereafter existing while this Guaranty is in effect, provided however that such
Guarantor may receive regularly scheduled principal and interest payments on the
Subordinated Debt as permitted by the Loan Documents and so long as (i) all sums
due and payable by Borrower to Bank have been paid in full on or prior to such
date, and (ii) no event or condition which constitutes or which with notice or
the lapse or time would constitute an event of default with respect to the
Guaranteed Obligations shall be continuing on or as of the payment date;
(b) such Guarantor will either place a legend indicating such subordination on
every note, ledger page or other document evidencing any part of the
Subordinated Debt or deliver such documents to Bank; and (c) except as permitted
by this paragraph and the Loan Documents, such Guarantor will not request or
accept payment of or any security for any part of the Subordinated Debt, and any
proceeds of the Subordinated Debt paid to such Guarantor, through error or
otherwise, shall immediately be forwarded to Bank by such Guarantor, properly
endorsed to the order of Bank, to apply to the Guaranteed Obligations.

 

MISCELLANEOUS.  Assignment.  This Guaranty and other Loan Documents shall inure
to the benefit of and be binding upon the parties and their respective heirs,
legal representatives, successors and assigns.  Bank’s interests in and rights
under this Guaranty and other Loan Documents are freely assignable, in whole or
in part, by Bank.  Any assignment shall not release any Guarantor from the
Guaranteed Obligations.  Applicable Law; Conflict Between Documents.  This
Guaranty and other Loan Documents shall be governed by and construed under the
laws of the state named in Bank’s address shown above without regard to that
state’s conflict of laws principles.  If the terms of this Guaranty should
conflict with the terms of any commitment letter that survives closing, the
terms of this Guaranty shall control.  Guarantors Accounts.  Except as
prohibited by law, each Guarantor grants Bank a security interest in all of
Guarantor’s accounts with Bank and its affiliates.  Jurisdiction.  Each
Guarantor irrevocably agrees to non-exclusive personal jurisdiction in the state
named in Bank’s address shown above.  Severability.  If any provision of this
Guaranty or of the other Loan Documents shall be prohibited or invalid under
applicable law, such provision shall be ineffective but only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty or other Loan Documents. 
Notices.  Any notices to

 

4

--------------------------------------------------------------------------------


 

Guarantors shall be sufficiently given if in writing and mailed or delivered to
Guarantors’ addresses shown above or such other address as provided hereunder,
and to Bank, if in writing and mailed or delivered to Bank’s office address
shown above or such other address as Bank may specify in writing from time to
time.  In the event that any Guarantor changes such Guarantor’s address at any
time prior to the date the Guaranteed Obligations are paid in full, such
Guarantor agrees to promptly give written notice of said change of address to
Bank by registered or certified mail, return receipt requested, all charges
prepaid.  Plural; Captions.  All references in the Loan Documents to borrower,
guarantor, person, document or other nouns of reference mean both the singular
and plural form, as the case may be, and the term “person” shall mean any
individual person or entity.  The captions contained in the Loan Documents are
inserted for convenience only and shall not affect the meaning or interpretation
of the Loan Documents.  Binding Contract.  Each Guarantor, by execution of, and
Bank, by acceptance of, this Guaranty agrees that each party is bound to all
terms and provisions of this Guaranty.  Amendments, Waivers and Remedies.  No
waivers, amendments or modifications of this Guaranty and other Loan Documents
shall be valid unless in writing and signed by an officer of Bank.  No waiver by
Bank of any Default shall operate as a waiver of any other Default or the same
Default on a future occasion.  Neither the failure nor any delay on the part of
Bank in exercising any right, power, or privilege granted pursuant to this
Guaranty and other Loan Documents shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise or the
exercise of any other right, power or privilege.  All remedies available to Bank
with respect to this Guaranty and other Loan Documents and remedies available at
law or in equity shall be cumulative and may be pursued concurrently or
successively.  Loan Documents.  The term “Loan Documents” refers to all
documents executed in connection with the Guaranteed Obligations and may
include, without lien, commitment letters that survive closing, loan agreements,
other guaranty agreements, security agreements, instruments, financing
statements, mortgages, deeds of trust, deeds to secure debt, letters of credit
and any amendments or supplements (excluding swap agreements as defined in 11
U.S. Code § 101).

 

Waiver of Exemplary Damages.  The parties agree that they shall not have a
remedy of punitive or exemplary damages against other parties in any dispute and
hereby waive any right or claim to punitive or exemplary damages they have now
or which may arise in the future in connection with any dispute whether the
dispute is resolved by arbitration or judicially.  Waiver of Jury Trial.  THE
PARTIES ACKNOWLEDGE THAT, TO THE EXTENT PERMITTED BY LAW. THEY HAVE IRREVOCABLY
WAIVED ANY RIGHT THEY MAY HAVE TO JURY TRIAL WITH REGARD TO A DISPUTE.

 

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantors, on the day and year first written above,
have caused this Unconditional Guaranty to be executed under seal.

 

[CORPORATE SEAL]

CGI HOLDING CORPORATION, a Nevada corporation

 

 

 

 

 

By:

/s/ Gerard M. Jacobs

 

 

Name:

Gerard M. Jacobs

 

 

Title:

CEO

 

 

 

 

[CORPORATE SEAL]

MARKETSMART INTERACTIVE, INC., a North Carolina corporation

 

 

 

 

 

By:

/s/ Gerard M. Jacobs

 

 

Name:

Gerard M. Jacobs

 

 

Title:

Director and Authorized Representative

 

 

 

 

[CORPORATE SEAL]

CHERISH, INC. (F/K/A WEBCAPADES, INC.), a Florida corporation

 

 

 

 

 

By:

/s/ Gerard M. Jacobs

 

 

Name:

Gerard M. Jacobs

 

 

Title:

Director and Authorized Representative

 

 

 

 

[CORPORATE SEAL]

CHECKUP MARKETING, INC., a North Carolina corporation

 

 

 

 

 

By:

/s/ Gerard M. Jacobs

 

 

Name:

Gerard M. Jacobs

 

 

Title:

Director and Authorized Representative

 

[Guaranty Agreement – CGI Holding Corporation]

 

--------------------------------------------------------------------------------


 

[CORPORATE SEAL]

RIGHTSTUFF, INC., a North Carolina corporation

 

 

 

 

 

By:

/s/ Gerard M. Jacobs

 

 

Name:

Gerard M. Jacobs

 

 

Title:

Director and Authorized Representative

 

 

 

 

[CORPORATE SEAL]

MARKETSMART ADVERTISING, INC., a North Carolina corporation

 

 

 

 

 

By:

/s/ Gerard M. Jacobs

 

 

Name:

Gerard M. Jacobs

 

 

Title:

Director and Authorized Representative

 

 

 

 

[CORPORATE SEAL]

OZONA ONLINE NETWORK, INC., a Florida corporation

 

 

 

 

 

By:

/s/ Gerard M. Jacobs

 

 

Name:

Gerard M. Jacobs

 

 

Title:

Director and Authorized Representative

 

 

 

 

[CORPORATE SEAL]

PERSONALS PLUS, INC., a Florida corporation

 

 

 

 

 

By:

/s/ Gerard M. Jacobs

 

 

Name:

Gerard M. Jacobs

 

 

Title:

Director and Authorized Representative

 

 

 

 

[CORPORATE SEAL]

KOWABUNGA! MARKETING, INC., a Michigan corporation

 

 

 

 

 

By:

/s/ Gerard M. Jacobs

 

 

Name:

Gerard M. Jacobs

 

 

Title:

Director and Authorized Representative

 

--------------------------------------------------------------------------------


 

[CORPORATE SEAL]

PRIMARYADS, INC., a New Jersey corporation

 

 

 

 

 

By:

/s/ Gerard M. Jacobs

 

 

Name:

Gerard M. Jacobs

 

 

Title:

Director and Authorized Representative

 

 

 

 

[CORPORATE SEAL]

REAL ESTATE SCHOOL ONLINE, INC., a Florida corporation

 

 

 

 

 

By:

/s/ Gerard M. Jacobs

 

 

Name:

Gerard M. Jacobs

 

 

Title:

Director and Authorized Representative

 

 

 

 

[CORPORATE SEAL]

VINTACOM FLORIDA, INC., a Florida corporation

 

 

 

 

 

By:

/s/ Gerard M. Jacobs

 

 

Name:

Gerard M. Jacobs

 

 

Title:

President

 

--------------------------------------------------------------------------------